Name: 87/225/EEC: Council Decision of 23 March 1987 concerning the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Agreement amending the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off the coast of Madagascar
 Type: Decision
 Subject Matter: nan
 Date Published: 1987-04-10

 Avis juridique important|31987D022587/225/EEC: Council Decision of 23 March 1987 concerning the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Agreement amending the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off the coast of Madagascar Official Journal L 098 , 10/04/1987 P. 0007COUNCIL DECISION of 23 March 1987 concerning the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement amending the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off the coast of Madagascar (87/225/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off the coast of Madagascar, signed at Antananarivo on 28 January 1986 (1), Having regard to the proposal from the Commission, Whereas, pursuant to Article 5 of Protocol 1 to the abovementioned Agreement, the Community and the Democratic Republic of Madagascar conducted negotiations to determine the amendments to be made to the said Agreement; Whereas, as a result of those negotiations, an Agreement amending the abovementioned Agreement was initialled on 28 November 1986; whereas, under that Agreement, fishermen from the enlarged Community have increased fishing opportunities open to them in the waters under the sovereignty or jurisdiction of Madagascar; Whereas, in order to permit immediate use to be made of the new fishing possibilities open to vessels of the enlarged Community, the two parties also initialled an Exchange of Letters providing for the provisional application of the Agreement as from 28 November 1986; whereas it is therefore imperative to approve this Exchange of Letters as soon as possible, pending the conclusion of the Agreement on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement amending the Agreement between the European Economic Community and the Government of the Democratic Republic of Madagascar on fishing off the coast of Madagascar is hereby approved on behalf of the Community. The texts of the Agreement in the form of an Exchange of Letters and of the Agreement amending the fishing agreement are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters referred to in Article 1 in order to bind the Community. Done at Brussels, 23 March 1987. For the Council The President H. DE CROO EWG:L555UMBE04.97 FF: 5UEN; SETUP: 01; Hoehe: 386 mm; 58 Zeilen; 2600 Zeichen; Bediener: MARK Pr.: B; Kunde: (1) OJ No L 73, 18. 3. 1986, p. 25.